2: 2t- or -00097-NT

Information Synopsis

Name: Matthew Boyd

Address: Warren, Michigan

(City & State Only)

Year of Birth/Age: 1988/32

Violations: Counts One and Two: Sexual abuse of a minor.

18 U.S.C. §§ 7(3), 2243(a) and 2246(2)(A) and (B).

Penalties: Counts One and Two: Imprisonment of not more
than 15 years; fine not to exceed two hundred
fifty thousand dollars ($250,000); or both. 18
US.C. § 2243; 18 U.S.C. § 3571(b)(8).

Class C felonies pursuant to 18 U.S.C. §
3559(a)(3).

Supervised Release: Counts One and Two: Not more than three years.
18 U.S.C. § 3583(b)(2).

Maximum Term of Imprisonment | Counts One and Two: Not more than two years.

for Violation of Supervised 18 U.S.C. § 3583(e)(3).

Release:

Maximum Add’l Term of Counts One and Two: Three years less any term
Supervised Release for Violation , of imprisonment imposed upon revocation of
of Supervised Release: supervised release. 18 U.S.C. §3583(h).
Defendant’s Attorney: Pending appointment/retention

Primary Investigative Agency Naval Criminal Investigative Service Special
and Case Agent Name: Agent Joshua Drezek

Detention Status: Pending apprehension

Foreign National: No

Foreign Consular Notification N/A

Provided:

County: York

AUSA: Michael J. Conley
Guidelines apply? Y/N Yes

Victim Case: Yes
Corporate Victims Owed N/A
Restitution:

Assessments: $100 per count
